Dibell, J.
(dissenting in part).
I dissent in part. I agree with what is said in paragraphs 1, 2 and 4. I agree with what is said in paragraph 3 as to the absence of proof of more than nominal damages as for a conversion. I do not agree with the holding that there could not be a recovery for indignity and humiliation and injured feelings.
The plaintiff conducted a restaurant. According to her testimony the defendant’s agents came into the front or eating room and then went into the kitchen and without her consent and over some protest disconnected the ironer and carried it away. People were about. Among them was the plaintiff’s landlord. The evidence justifies the view that the plaintiff was humiliated and injured in her feelings.
*166The defendant in entering and taking the ironer, assuming that there was an extension of time as the jury might have found, and assuming that plaintiff’s testimony was true, did more than commit a breach of contract. It committed a trespass and is chargeable with a conversion of the property taken.
Damages for humiliation and for injury to feelings are actual damages. They are not exemplary or punitive. They are not dependent upon the existence of malice. When they are the proximate result of a tor-tious act they are recoverable. The principle which permits a recovery for humiliation and injured feelings has a varied application. In Rauma v. Bailey, 80 Minn. 336, 83 N. W. 191, an action for damages for an eviction, such damages weTe held recoverable. The court said: “He (the plaintiff) was entitled also to compensation for mental anguish and injury to his feelings and sense of shame in being turned into the street.” There was the same holding in Fillebrown v. Hoar, 124 Mass. 580, and Moyer v. Gordon, 113 Ind. 282. This is a general rule. So one may recover for injured feelings and the personal indignity consequent upon being wrongfully required to leave a train or car, though there is no malice and though no force is used. 1 Dunnell, Minn. Dig. and 1916 Supp. § 1260, and cases cited.
In Harris v. Delaware, L. & W. R. Co. 77 N. J. Law, 278, 72 Atl. 50, it was held that such damages could be recovered of a railroad which converted the plaintiff’s ticket, the plaintiff being a passenger, though no personal injury was inflicted upon him. The court said: “It is argued on behalf of the plaintiffs in error that it was erroneous to allow recovery of damages for the indignity and ignominy. The suggestion is that these damages are limited to personal torts and canno.t be allowed where the tort is merely the conversion of personal property. We are unable to see the distinction on principle. In the case of injuries to the person, indignity and ignominy are the almost necessary accompaniment. In im juries to personal property the tort would not so often, perhaps not generally, be accompanied with circumstances of indignity and ignominy, but it may be so accompanied, and we think such a case is now presented.”
The same rule was applied to the conversion of household goods by a chattel mortgagee. Richardson v. O’Brien, 44 Ill. App. 243.
*167I am unable to see that the principle of the cases cited should not be applied in the ease at bar. The wrongful taking of one’s goods, under the circumstances present here, with people looking on, might be found by a jury to result in some humiliation and shame and in an injury to the feelings. Why reparation for the wrong should not be given in money as in the cases cited I do not see. If such damages can be recovered the rule that there will not be a reversal to permit a recovery of nominal damages does not apply. My view would lead to a reversal.